DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saiwai et al. (US Patent #10,390,256).
 	Regarding claim 1, Saiwai teaches a communication device (Fig. 1, items 100-1, 100-2, and 100-3) comprising: 
 	a transmitter that transmits data (….a transmitter configured to transmit, to the base station, a buffer status report for reporting a buffer amount of transmission data in a proximity service; see Col 4, lines 33-39); and 
 	a controller that causes, based on information indicating priority levels of respective radio resources of a plurality of radio resources and a priority level of the data, the transmitter to transmit the data using a radio resource provided with a priority level corresponding to the priority level of the data (Col 10, lines 4-11…... a base station …includes a controller configured to allocate a plurality of radio resources that are selectable by a user terminal, wherein the controller transmits, on the basis of predetermined information, information expressing a priority of each radio resource in the plurality of allocated radio resources, and the plurality of radio resources are radio resources concerning device-to-device communication…Col 38, lines 11-19….. the eNB 200 sets a priority for each resource pool in the plurality of resource pools that are assigned to the UE 100-1. The priority is used for designating which resource pool should be prioritized to be used by the UE to which each resource pool has been assigned…..Col 10, line 36-Col 11, line 3….. The radio terminal comprises a controller configured to transmit, to another radio terminal, through the direct communication, control information for notifying a radio resource that has been allocated for transmitting data through the direct communication. When high priority data having a higher priority than data scheduled to be transmitted using a predetermined radio resource that is notified by the control information is generated after the notification of the control information, the controller transmits the high priority data before the data that is scheduled to be transmitted, by using the predetermined radio resource).  	Regarding claim 2, Saiwai teaches the communication device according to claim 1, wherein the communication device further includes a receiver that receives a signal, and wherein the receiver receives a signal including the information indicating the priority levels of the respective radio resources of the plurality of radio resources (Col 11, lines 8-20….. The radio terminal comprises a controller configured to receive, from another radio terminal, through the direct communication, control information for notifying a radio resource that has been allocated for transmitting data through the direct communication. After receiving the control information, the controller receives high priority data having a higher priority than data scheduled to be transmitted using a predetermined radio resource that is notified by the control information before the data that is scheduled to be transmitted using the predetermined radio resource).  	Regarding claim 3, Saiwai teaches the communication device according to claim 1, wherein the controller configures the plurality of radio resources and assigns the priority levels to the respective radio resource of the configured plurality of resources (Col 10, lines 4-11…... a base station …includes a controller configured to allocate a plurality of radio resources that are selectable by a user terminal, wherein the controller transmits, on the basis of predetermined information, information expressing a priority of each radio resource in the plurality of allocated radio resources, and the plurality of radio resources are radio resources concerning device-to-device communication…Col 38, lines 11-19….. the eNB 200 sets a priority for each resource pool in the plurality of resource pools that are assigned to the UE 100-1. The priority is used for designating which resource pool should be prioritized to be used by the UE to which each resource pool has been assigned).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saiwai et al. (US Patent #10,390,256) in view of Park et al. (US 2015/0271771).  	Regarding claim 4, Saiwai fails to teach the communication device according to claim 1, wherein, when a synchronization signal is to be transmitted, the controller causes the transmitter to transmit the synchronization signal through a radio resource with a highest priority level, among the plurality of priority levels of the respective plurality of radio resources.
 	However, in related art, Park teaches the communication device according to claim 1, wherein, when a synchronization signal is to be transmitted, the controller causes the transmitter to transmit the synchronization signal through a radio resource with a highest priority level, among the plurality of priority levels of the respective plurality of radio resources (paragraph 0242). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Park’s teaching about wherein, when a synchronization signal is to be transmitted, the controller causes the transmitter to transmit the synchronization signal through a radio resource with a highest priority level, among the plurality of priority levels of the respective plurality of radio resources with Saiwai’s invention in order to perform D2D communication (See Park, Paragraph [0007]).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saiwai et al. (US Patent #10,390,256) in view of Maeda et al. (US Patent #9,019,983).  	Regarding claim 5, Saiwai fails to teach the communication device according to claim 1, wherein, when a control signal is to be transmitted, the controller causes the transmitter to transmit the control signal through a radio resource with a highest priority level, among the plurality of priority levels of the respective plurality of radio resources. 	However, in related art, Maeda teaches the communication device according to claim 1, wherein, when a control signal is to be transmitted, the controller causes the transmitter to transmit the control signal through a radio resource with a highest priority level, among the plurality of priority levels of the respective plurality of radio resources (Claims 6 and 10). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Maeda’s teaching about wherein, when a control signal is to be transmitted, the controller causes the transmitter to transmit the control signal through a radio resource with a highest priority level, among the plurality of priority levels of the respective plurality of radio resources with Saiwai’s invention in order to optimize overall network performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132